Case 4:19-cr-00192-ALM-CAN Document 13 Filed 08/28/19 Page 1 of 10 PageID #: 29




                        IN THE UNITED STATES DISTRICT COURT                        AUG 1 2019
                         FOR THE EASTERN DISTRICT OF TEXAS                     Clerk, U.S. District Court
                                  SHERMAN DIVISION                                  Texas Eastern


  UNITED STATES OF AMERICA                       § FILED UNDER SEAL

  V.                                             § Case No. 4:19-cr-
                                                 § Judge (\itozanu
  IVAN T. NAVARRO-JUSINO                         §
                                         INDICTMENT

  THE UNITED STATES GRAND JURY CHARGES:

                                       General Allegations

  At all times material to the facts set forth in this Indictment:

         1. Ivan T. Navarro-Jusino was an individual who resided in Wichita Falls,

  Texas. He maintained control over multiple Bank of America bank accounts held in the

 name of Blueshare Capital, EEC.

         2. DOS was an individual who resided in the city of Ponder, Texas, in the

 Eastern District of Texas.

         3. Bank of America, NA was a federally-insured bank with locations

 throughout Texas and the United States.

                                         COUNTS 1- 3

                                                             Violation: 18U.S.C. § 1343
                                                             (Wire Fraud)

         4. The General Allegations section of this Indictment is realleged and

 incorporated by reference as though fully set forth herein.




                                                 1
Case 4:19-cr-00192-ALM-CAN Document 13 Filed 08/28/19 Page 2 of 10 PageID #: 30




                                   The Scheme to Defraud

         5. From on or about August, 2012, and continuing up to on or about May,

  2018, in the Eastern District of Texas and elsewhere, the Defendant, Ivan T. Navarro-


  Jusino ( Navarro-Jusino ), knowingly devised and intended to devise a scheme and

  artifice to defraud and to unlawfully obtain money and property by means of false and

  fraudulent material pretenses, false and fraudulent material representations, and false and

  fraudulent material promises, and during the course of the scheme the Defendant,

  Na arro-Jusino, transmitted and caused to be transmitted by means of wire


  communication in interstate and foreign commerce, writings, signs, signals, pictures, and

  sounds for the purpose of executing the scheme and artifice to defraud and for obtaining

  money and property by means of false and fraudulent pretenses, representations, and

  promises, and acted with specific intent to defraud. The goal of the scheme was to obtain

  money and property under the ownership and control of DOS, and to take control of and

  put that money and property to his own use, without the authority or permission of DOS,

  and to the loss of DOS.

                                     Manner and Means

         6. During the course of the scheme and artifice, Navarro-Jusino represented


  to DOS that he could invest DOS s money in a high-performing investment fund. DOS

  relied on these representations and provided funds to Navarro-Jusino, believing that

  Navarro-Jusino was going to invest in a legitimate fund. Instead, Navarro-Jusino used,


  transferred, and spent the funds for Navarro-Jusino s own purposes. Further, after

                                               2
Case 4:19-cr-00192-ALM-CAN Document 13 Filed 08/28/19 Page 3 of 10 PageID #: 31




  taking DOS s funds, Navarro-Jusino represented through interstate wire

  communications that the funds were intact and earning high rates of return, when in fact

  this was entirely false, in order to delay, lull, and put off DOS from taking any action to

  retrieve his funds or report the scheme to authorities, all to the detriment and loss of

  DOS.

         7. In or about August, 2012, Navarro-Jusino represented to DOS that

  Navarro-Jusino could invest funds that DOS had in a high-performing fund called

  Blueshare Capital Fund, which was managed by an entity named MB Trading Futures.

  Navarro-Jusino represented to DOS that there were a limited number of investors with

  money in the fund, and that after DOS invested no more participants in the fund would be

  allowed, thereby representing both that the fund was exclusive and profitable.

         8. Induced by Navarro-Jusino s description of the fund, on or about August

  3, 2012, DOS wrote a check in the amount of approximately $30,000 and provided it to

  Navarro-Jusino, who then deposited this check into a Bank of America account number

  XXXX XXXX-2973, held in the name of Blueshare Capital, LLC (the Blueshare 2973

  account ), which account Navarro-Jusino controlled. This account was not an


  investment account, but was instead a business economy checking account. On or about


  August 24, 2012, again in reliance on and in response to Navarro-Jusino s description of

  the Blueshare Capital Fund, and based on bank wiring instructions provided by Navarro-

  Jusino, DOS caused a wire transfer of funds in the amount of approximately $470,000 to

  be transmitted from a Bank of America bank account maintained by DOS to the

  Blueshare 2973 account. DOS executed this wire transaction while he was at his home in

                                                3
Case 4:19-cr-00192-ALM-CAN Document 13 Filed 08/28/19 Page 4 of 10 PageID #: 32




  Ponder, Denton County, Texas, in the Eastern District of Texas, and thereby invested the

  $470,000 in funds per Navarro-Jusino s instructions. On or about July 13, 2015, DOS

  entered into his third and final transaction with Navarro-Jusino by providing Navarro-

  Jusino a cashier s check in the amount of approximately $20,000 payable to Ivan T

  Navarro-Jusino Jr., which check Navarro-Jusino then deposited into the Blueshare


  2973 account. All told, DOS invested approximately $520,000 with Navarro-Jusino in

  the Blueshare Capital Fund. Between in or about August, 2012 and August, 2013, DOS

  asked Navarro-Jusino to retu approximately $38,000 of the funds to DOS, which

  Navarro-Jusino did.


            9. After Navarro-Jusino took control of DOS’s funds, as described above,


  Navarro-Jusino did not invest them in any type of fund, but instead used, consumed,


  spent, and transferred the funds for his own purposes, in a manner completely unknown

  to DOS and in contradiction to what he represented to DOS would be done with the

  funds. Navarro-Jusino spent the funds on personal expenses such as tickets to a


  professional football game, a trip to Puerto Rico, and for purchasing personal items such

  as a vehicle, jewelry, electronics, a car stereo, and furniture. Additionally, Navarro-

  Jusino spent approximately $43,000 of DOS’s funds to repay loans that relatives had

  made to him and separately used other of DOS’s funds to purchase a local business,

  which ultimately failed. These expenditures were to the benefit of Navarro-Jusino and

  his family, but caused DOS to lose the funds that he provided to Navarro-Jusino to

  invest.




                                               4
Case 4:19-cr-00192-ALM-CAN Document 13 Filed 08/28/19 Page 5 of 10 PageID #: 33




         10. In or around February, 2016, DOS asked Navarro-Jusino to withdraw a

  portion of DOS s investment funds. Navarro-Jusino represented to DOS that Navarro-

  Jusino could not withdraw DOS’s funds because a whistleblower had made a complaint

  that employees were embezzling company funds; later, Navarro-Jusino informed DOS

  that the complaint was no longer pending but that MT Trading Futures would still not

  release DOS’s funds. DOS made requests to Navarro-Jusino over the ensuing months

  for the return of his funds, but Navarro-Jusino did not return DOS’s funds. Unknown to


  DOS, by this time Navarro-Jusino had spent, transferred, and consumed DOS’s

  investment, and therefore Navarro-Jusino had none of DOS’s funds to return to DOS.


         11. After Navarro-Jusino took control of DOS’s funds, as described above,


  and in furtherance of his scheme to defraud and in order to deceive, mislead, and lull

  DOS, Navarro-Jusino sent interstate email communications to DOS, attaching what

  Navarro-Jusino represented were account statements related to DOS’s funds. These


  included emails that Navarro-Jusino sent on or about December 12, 2016, and on or

  about January 11, 2017. The account statements attached to the emails included

  statements and representations including: the purported account number, the monthly

  initial balance, deposits made, the trading balance, profit or loss, Perf. Alloc, net profit

  or loss, ending balance for the month, and a running history for the prior year’s time of

  the end balance, profit or loss, and PNL Percentage. Navarro-Jusino also sent an


  email by interstate transmission on or about May 1, 2017, to which he attached what

  purported to be a screen shot of the account status for DOS’s investment account, again


  representing and showing a balance of approximately $824,000 in the account. The

                                                5
Case 4:19-cr-00192-ALM-CAN Document 13 Filed 08/28/19 Page 6 of 10 PageID #: 34




  account statements and screen shot detailed what appeared to be a successful, increasing,

  and high-performing investment fund, including showing that DOS s balance in the fund

  was $824,000. In reality, however, the representations, figures, and information in the

  monthly emailed statements, and the representations in the account screen shot, were

  fabrications and series of false and misleading statements: Navarro-Jusino had spent the

  funds as described above, and lied to DOS in furtherance of his scheme to defraud.

           12. Through his scheme, as described above, Navarro-Jusino took, stole,

  transferred and spent funds belonging to DOS, ultimately defrauding DOS of

  approximately $482,000, to the detriment and loss of DOS.

           Execution of the Scheme and Artifice: Interstate Transmissions

           13. On or about the date set forth below, in the Eastern District of Texas and

  elsewhere, Navarro-Jusino, knowingly and for the purpose of executing and attempting

  to execute the above-described scheme and artifice to defraud and to unlawfully obtain

  money and property by means of false and fraudulent material pretenses, false and

  fraudulent material representations, and false and fraudulent material promises,

  knowingly transmitted and caused to be transmitted by means of wire communications in

  interstate and foreign commerce the writings, signs, signals, pictures, and sounds

  described below, and did so with specific intent to defraud:

                  DATE (ON OR            DESCRIPTION OF THE INTERSTATE WIRE
   COUNT            ABOUT)                               TRANSMISSION
                                      Email from Ivan Navarro
       1         December 12, 2016    <bluesharecapital@gmail.com> to D  S
                                                l@yahoo.com>; Subject BCF Report; with
                                      attachment: BCF REPORT 11.2016 DS.pdf

                                               6
Case 4:19-cr-00192-ALM-CAN Document 13 Filed 08/28/19 Page 7 of 10 PageID #: 35




                  DATE (ON OR            DESCRIPTION OF THE INTERSTATE WIRE
   COUNT            ABOUT)                         TRANSMISSION
                                       Email from Ivan Navarro
      2 '         January 11, 2017     <bluesharecapital@gmail.com> to d  l o. s
                                                 l@yahoo.com>; Subject Re: BCF Report;
                                       with attachment: BCF REPORT 12.2016.pdf
                                       Email from Ivan Navarro
      3             May 1,2017         <bluesharecapital@gmail.com> to d    l o. s
                                                  l@yahoo.com>; Subject “Info;” with
                                       attachment: DS Account Screen Shot.jpg


          All in violation of 18 U.S.C. § 1343.
Case 4:19-cr-00192-ALM-CAN Document 13 Filed 08/28/19 Page 8 of 10 PageID #: 36




              NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE
                 Pursuant to 18 U.S.C. §§ 98Ha (T (c and 28 U.S.C. § 2461



          As the result of committing the foregoing offense charged this Indictment, the

   defendant shall forfeit to the United States pursuant to 18 U.S.C.§ 981(a)(1)(c) and 28

   U.S.C. § 2461:




   Any property constituting, or derived from, and proceeds the defendant obtained,

   directly or indirectly, as the result of such violations including, but not limited to, funds,

   United States currency, and all interest and proceeds traceable thereto, as property

   constituting, or derived from, proceeds obtained directly or indirectly, as the result of

   the offenses charged in this Indictment.


                                        Substitute Assets

         If any of the property described above as being subject to forfeiture, as a result of

  any act or omission of the defendant -


                 (a) cannot be located upon the exercise of due diligence;

                 (b) has been transferred or sold to, or deposited with a

                        third person;

                 (c) has been placed beyond the jurisdiction of the court;

                 (d) has been substantially diminished in value; or

                 (e) has been commingled with other property which cannot be

                         subdivided without difficulty;


                                                 8
Case 4:19-cr-00192-ALM-CAN Document 13 Filed 08/28/19 Page 9 of 10 PageID #: 37




         it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), to seek

  forfeiture of any other property of the defendant up to the value of the above

  forfeitable property, including but not limited to all property, both real and personal

  owned by the defendant.

         By virtue of the commission of the offenses charged in this Indictment, any and

  all interest the defendant has in the above-described property is vested in the United

  States and hereby forfeited to the United States pursuant to pursuant to 18 U.S.C. §§

  981(a)(1)(c) and 28 U.S.C. § 2461.



  A TRUE BILL




  GRAND JURY LOREPERSON                             Date




  JOSEPH D. BROWN
  UNITED STATES ATTORNEY




  Assistant United States Attorney




                                                9
Case 4:19-cr-00192-ALM-CAN Document 13 Filed 08/28/19 Page 10 of 10 PageID #: 38




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

  UNITED STATES OF AMERICA                  § FILED UNDER SEAL

  V.                                        § Case No. 4:19-CR-
                                            § Judge sAiUUqr] T
  IVAN T. NAVARRO-JUSINO                    §
                              NOTICE OF PENALTIES

                                      Counts 1-3

  Violation: 18 U.S.C. § 1343 (Wire Fraud)

  Penalty: Imprisonment for a term of not more than 20 years, a fine of not
                    more than $250,000 or not more than the greater of twice the gross
                    pecuniary gain or twice the gross loss from the offense, or both. A
                    term of supervised release of not more than three years in addition to
                    such term of imprisonment.

                    If the violation affects a financial institution: Imprisonment for a
                    term of not more than 30 years, a fine of not more than $250,000 or
                    not more than the greater of twice the gross pecuniary gain or twice
                    the gross loss from the offense, or both. A term of supervised
                    release of not more than five years in addition to such term of
                    imprisonment.

  Special
  Assessment: $100.00




                                            10
